[Cite as Szeliga v. Szeliga, 2012-Ohio-1973.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                    GREENE COUNTY

STEPHANIE SZELIGA                                  :
                                                   :     Appellate Case No. 2011-CA-65
        Plaintiff-Appellant                        :
                                                   :     Trial Court Case No. 10-DR-262
v.                                                 :
                                                   :
JONATHAN SZELIGA                                   :     (Civil Appeal from Common Pleas
                                                   :     (Court, Domestic Relations)
        Defendant-Appellee                 :
                                                   :
                                                ...........

                                                OPINION

                                Rendered on the 4th day of May, 2012.

                                                ...........

DON A. LITTLE, Atty. Reg. #0022761, PAMELA L. PINCHOT, Atty Reg. #0071648, 7960
Clyo Road, Centerville, Ohio 45459
      Attorneys for Plaintiff-Appellant

PHILLIP L. BEARD, Atty. Reg. #0023197, 260 North Detroit Street, Xenia, Ohio 45385
      Attorney for Defendant-Appellee

                                                        .............

FAIN, J.

        {¶ 1}      Plaintiff-appellant Stephanie Szeliga appeals from an order of the Greene

County Common Pleas Court, Division of Domestic Relations, relating to parenting and child
                                                                                               2


support issues.    Ms. Szeliga contends that the trial court erred by failing to specifically

designate her as legal custodian of the parties’ minor child and by failing to specifically order

Mr. Szeliga to provide health insurance coverage for the child through his employer. She

further contends that the trial court abused its discretion in setting parenting time, by requiring

“reasonable” telephone and Skype contact between the child and whichever parent is not

currently exercising parenting time, and by deviating downward from the child support

guidelines.

        {¶ 2}     We conclude that the trial court’s order implicitly appoints Ms. Szeliga as the

child’s legal custodian and requires Mr. Szeliga to include the child on his health insurance

policy. We further conclude that the trial court did not abuse its discretion with regard to

parenting time, access to the child via telephone or Skype during non-parenting time, or in

deviating downward from the child support guidelines. Accordingly the judgment of the trial

court is Affirmed.



                                 I. The Course of Proceedings

        {¶ 3}     Stephanie and Jonathan Szeliga married in Florida in 2008. They separated

in early 2009. In August 2009, Ms. Szeliga moved to Greene County, Ohio, where she filed

this divorce action. It was determined that Mr. Szeliga had already filed a divorce action in

Florida and had obtained service over Ms. Szeliga. The trial court relinquished jurisdiction

over the divorce issue to the Florida court, but retained jurisdiction over the issues relating to

the parties’ minor child. Ms. Szeliga gave birth to the parties’ only child on September 17,

2009.
                                                                                             3


       {¶ 4}     The parties were divorced by a decree from the Florida court in 2010.

Thereafter, the issues of child custody, parenting time, and child support were litigated in the

Greene County Court of Common Pleas, where Ms. Szeliga had originally filed her divorce

action. A hearing was held on September 22, 2011. Thereafter, on October 17, 2011, the

trial court entered an order in which it awarded custody of the child to Ms. Szeliga and granted

parenting time to Mr. Szeliga. The trial court also ordered Mr. Szeliga to pay the sum of

$625 per month as child support.



II. The Order of the Trial Court Implicitly Named Ms. Szeliga as the Legal Custodian

of the Child; the Trial Court Did Not Abuse its Discretion in Allocating Parenting Time;

and Any Error in the Trial Court’s Ruling with Respect to the Admission of Evidence of

Acts of Domestic Violence by One Parent Against the Other Was Not Preserved for

Appellate Review

       {¶ 5}    Ms. Szeliga’s First Assignment of Error is as follows:

               THE TRIAL COURT ERRED IN NOT SPECIFICALLY NAMING THE

       PLAINTIFF-APPELLANT LEGAL CUSTODIAN OF THE MINOR CHILD,

       GRANTING PARENTING TIME BETWEEN THE MINOR CHILD AND

       APPELLEE-DEFENDANT, AND SUSTAINING THE APPELLEE-DEFENDANT’S

       OBJECTIONS        TO    EVIDENCE       OF    DOMESTIC        VIOLENCE       AND     NOT

       CONSIDERING SAID EVIDENCE WHEN ALLOCATING PARENTAL RIGHTS

       AND RESPONSIBILITIES.

       {¶ 6}    In this assignment of error, Ms. Szeliga contends that the trial court abused its
                                                                                               4


discretion with regard to custody and parenting time. Specifically, she contends that the trial

court erred by failing to designate her as the legal custodian of the child and by granting Mr.

Szeliga “extensive” parenting time.

       {¶ 7}     We begin with the argument that the trial court erred because it failed to

specifically designate Ms. Szeliga as the legal custodian of the child.   R.C. 3109.04 states, in

pertinent part, as follows:

               `(A) In any divorce, legal separation, or annulment proceeding and in any

       proceeding pertaining to the allocation of parental rights and responsibilities for the

       care of a child, upon hearing the testimony of either or both parents and considering

       any mediation report filed pursuant to section 3109.052 of the Revised Code and in

       accordance with sections 3127.01 to 3127.53 of the Revised Code, the court shall

       allocate the parental rights and responsibilities for the care of the minor children of the

       marriage. Subject to division (D)(2) of this section, the court may allocate the parental

       rights and responsibilities for the care of the children in either of the following ways:

       (1) If neither parent files a pleading or motion in accordance with division (G) of this

section, if at least one parent files a pleading or motion under that division but no parent who

filed a pleading or motion under that division also files a plan for shared parenting, or if at

least one parent files both a pleading or motion and a shared parenting plan under that division

but no plan for shared parenting is in the best interest of the children, the court, in a manner

consistent with the best interest of the children, shall allocate the parental rights and

responsibilities for the care of the children primarily to one of the parents, designate that

parent as the residential parent and the legal custodian of the child, and divide between the
                                                                                                        5


       parents the other rights and responsibilities for the care of the children, including, but not

       limited to, the responsibility to provide support for the children and the right of the parent who

       is not the residential parent to have continuing contact with the children.

               ***

               (L) For purposes of the Revised Code:

               ***

               (2) A parent who primarily is allocated the parental rights and responsibilities for the

       care of a child and who is designated as the residential parent and legal custodian of the child

       under an order that is issued pursuant to this section on or after April 11, 1991, and that does

       not provide for shared parenting has “custody of the child” and “care, custody, and control of

       the child” under the order, and is the “residential parent,” the “residential parent and legal

       custodian,” or the “custodial parent” of the child under the order.

       {¶ 8}    The trial court’s order stated that it was in the child’s best interest “to name [Ms.

Szeliga] as the primary residential parent of the minor child.” The decision did not specifically name

Ms. Szeliga, nor anyone else, as the legal custodian of the child. But the Child Support Worksheet

attached to the court’s decision did designate Ms. Szeliga as both residential parent and legal

custodian. We further note that neither party sought an order for shared parenting; indeed, Mr.

Szeliga specifically testified that he did not seek any form of custody of the child.

       {¶ 9}    It is clear that the trial court intended to designate Ms. Szeliga as the residential parent

and legal custodian of the child. It is also clear that Mr. Szeliga was not so named. We construe the

order of the trial court as providing that Ms. Szeliga is the sole legal custodian of the child.

               {¶ 10} We next turn to the claim that the trial court abused its discretion by
                                                                                                                                     6


permitting Mr. Szeliga to exercise “extensive” parenting time. A review of the trial court’s

decision reveals that Mr. Szeliga was afforded one week of parenting time during the months

of February, April, September, October, and December.1 Mr. Szeliga is also permitted to

exercise a total of twenty-eight days of parenting time during the months of June, July, and

August in fourteen day increments. The trial court ordered that the December visitation will

follow “the rotation schedule as stated in the Greene County Standard Order of Parenting

Time.” Finally, the order stated that “both parties will be entitled to reasonable telephone or

‘Skype’ contact with the minor child when she is in the care of the other parent. Each parent

shall cooperate with the other to arrange for this contact. Reasonable is a nonspecific term

which the Court hopes the parties will be able to agree upon.”

         {¶ 11} Ms. Szeliga contends that this visitation is not in the best interest of the child

and that the trial court’s finding otherwise constitutes an abuse of discretion. Specifically,

she claims that Mr. Szeliga’s contact with the child had been “limited and sporadic,” and that

she had been the child’s sole caretaker of the child during her lifetime. Ms. Szeliga also

claims that it is unreasonable to require a “young child of tender years [to] travel with a father

with whom she has had limited contact to the State of Florida for a whole week several times a

year.” She also contends that Mr. Szeliga has limited time to spend with the child during his

visitation time due to the fact that he is employed full time. She also takes issue with the fact

that Mr. Szeliga testified that his parents would be able to watch the child while he is at work.

 Ms. Szeliga claims that the child is unfamiliar with the grandparents, and that Mr. Szeliga’s

            1
                 Ms. Szeliga claims that the September visitation is ordered to occur only every other year. This is incorrect. The order
 provides the September visitation on a yearly basis. However, because the child’s birthday falls in September, the order limits Mr. Szeliga’s
 ability to schedule that month’s visitation so that the visitation “will not be exercised more than every other year to include her birthday.”
                                                                                             7


mother has back and knee problems that would prevent her from “properly car[ing] for an

active two year old.” She also contends that the trial court erred by failing to consider

evidence of domestic violence “perpetrated by father against mother” when considering

visitation. Finally, she contends that the requirement that the parent exercising parenting time

with the child provide reasonable telephone or Skype time to the parent who is not with the

child is “vague and ambiguous as it does not define what reasonable contact is and such an

order would be impossible to enforce.”

       {¶ 12} The issue of parenting time is a matter entrusted to the discretion of the trial

court. Thus, absent an abuse of that discretion, we will not reverse a trial court’s decision on

parenting time.    The term “abuse of discretion” implies that the trial court's decision is

unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219,

450 N.E.2d 1140 (1983).

       {¶ 13} In this case, the trial court found that Mr. Szeliga had been actively involved

with the child, who was two years old at the time of the hearing, and that it was in her best

interest to continue such contact. The trial court further found that Ms. Szeliga had not

demonstrated anything to indicate that the parenting time should be restricted or limited, or

that Mr. Szeliga was not capable of caring for the child’s needs while she is in his care.

       {¶ 14}     Further, the trial court ordered Mr. Szeliga to provide funds for an adult to

travel with the child to his residence from Ohio. Thus, the claim that the child is too young

for this travel lacks merit. The evidence shows that while Mr. Szeliga does have full-time

employment, his parents are willing and able to help him with watching the child during work

hours. Furthermore, the evidence does not support Ms. Szeliga’s claim that the paternal
                                                                                             8


grandparents are not physically capable of caring for the child. We see no material difference

between the fact that Ms. Szeliga has to put the child in daycare when she is taking classes and

the fact that Mr. Szeliga will need some form of child care while he is working.

        {¶ 15} The direction that the parties permit the party who does not have parenting

time to have reasonable access to the child via telephone or Skype is not an unreasonable

order, despite the fact that the order relegates the parties, in the first instance, to their own

definition of “reasonable” with regard to the amount of access. It is not unreasonable for a

trial court to expect that the adult parents of minor children can behave as adults and interpret

certain provisions of orders in a reasonable manner, without the necessity of the court

dictating the minutiae of every aspect of life. Of course, if disputes arise concerning the

reasonableness of the absent parent’s access to the child, these disputes can be resolved by the

trial court if necessary.

        {¶ 16} Finally, we address the claim that Mr. Szeliga had committed an act of

domestic violence against Ms. Szeliga when they were living together, before the birth of the

child. During cross-examination of Mr. Szeliga, counsel asked him whether he had hit Ms.

Szeliga during the course of the marriage. An objection was entered, and the trial court stated

that it would allow such evidence if there “was any sort of domestic violence protection orders

or charges filed.” At that time, Ms. Szeliga’s counsel withdrew the question. No objection

was made by Ms. Szeliga regarding the trial court’s limitation of this testimony, no proffer

was made regarding this testimony, and Ms. Szeliga did not testify as to any violence during

the marriage. Thus, we find that this issue has not been preserved for appellate review.

        {¶ 17} “[T]he weight to be given the evidence and the credibility of the witnesses are
                                                                                              9


primarily matters for the trier of facts to determine.” In re Guardianship of Smith, 2d Dist.

Clark No. 09CA0069, 2010–Ohio–4528, ¶ 19. An appellate court “has an obligation to

presume that the findings of the trier of fact are correct.” State v. Wilson, 113 Ohio St. 3d 382,

2007–Ohio–2202, 865 N.E.2d 1264, ¶ 24. A trial court's judgment will be reversed only if its

factual findings are against the manifest weight of the evidence. KeyBank Natl. Assn. v. Mazer

Corp., 188 Ohio App. 3d 278, 2010–Ohio–1508, 935 N.E.2d 428 (2d Dist.), ¶ 36.

       {¶ 18} We find that the trial court’s order with regard to the issue of parenting time is

not against the manifest weight of the evidence. Therefore, Ms. Szeliga’s First Assignment

of Error is overruled.



                     III. The Trial Court Did Not Abuse its Discretion

                in Deviating Downward from the Child Support Guidelines.

       {¶ 19} The Second Assignment of Error states:

               THE TRIAL COURT ABUSED ITS DISCRETION BY DEVIATING

       DOWNWARD FROM THE OHIO CHILD SUPPORT GUIDELINES.

       {¶ 20} As a general rule, Ohio courts use the Ohio Child Support Guidelines to

determine the appropriate amount of child support. Banks v. Banks, 2d Dist. Montgomery

No. 20924, 2005-Ohio-6254, ¶ 11. However, R.C. 3119.22 allows a trial court to order child

support deviating from the amount calculated under the basic child support schedule and

applicable worksheet if, after considering the factors and criteria set forth in R.C. 3119.23, the

court determines the amount calculated “ ‘would be unjust or inappropriate and would not be

in the best interest of the child.’ ” Id., quoting from Kosovich v. Kosovich, 11th Dist. Lake
                                                                                             10


No. 2004-L-075, 2005-Ohio-4474.

       {¶ 21} Pursuant to R.C. 3119.23, when considering whether to deviate from the

guidelines, a trial court may consider any of factors enumerated in that statute. The factors

include any special and unusual needs of the children; extraordinary obligations relative to

other children not of the marriage; other court-ordered payments; extended times of visitation

or extraordinary costs associated with visitation; additional employment undertaken to support

another family; financial resources and earning ability of the children; disparity in incomes of

the parties; benefits conferred by living arrangements of the parties; the amount of taxes to be

paid by each parent; significant in-kind contributions from a parent; the financial resources

and needs of each parent; the standard of living of each parent and the standard of living the

children would have enjoyed but for the separation of the parties; physical and emotional

needs of the children; educational needs and opportunities of the children; responsibility of

each parent for support of another person; and any other factor the court deems relevant.

       {¶ 22} If a trial court concludes that deviation from the guidelines is appropriate, the

decision will not be reversed absent an abuse of discretion. Roberts v. Roberts, 10th Dist.

Franklin No. 08AP–27, 2008–Ohio–6121, ¶ 5.

       {¶ 23} In this case, the trial court determined that a deviation from the guidelines was

appropriate because of the increased parenting time awarded to Mr. Szeliga, as well as the

costs of travel when exercising that visitation. We note that the trial court ordered that Mr.

Szeliga maintain responsibility for “all costs of transportation for the minor child,” including

the cost of transporting any adult traveling with the child. The record supports a finding that,

given the distance between the parties, travel by airplane is the best option for transporting the
                                                                                           11


child. The record further supports a finding that the cost associated with the flight for the

child and an accompanying adult (the child is too young to fly alone) is over $1,000 per visit.

        {¶ 24}    The trial court also noted that a deviation was appropriate because Ms.

Szeliga and the child live with Ms. Szeliga’s parents and she has no housing expenses. It

further appears that Ms. Szeliga has no current intent to change her housing situation. The

trial court further noted that Ms. Szeliga, who has returned to school, and currently utilizes a

day care facility that requires her to pay for five days of care regardless of the fact that she

does not need five full days of care for the child.

        {¶ 25} Finally, we note that Ms. Szeliga is voluntarily unemployed at this time and is

instead choosing to pursue a new career path. Thus, the trial court could have imputed

income to her in determining the amount of child support.

        {¶ 26} We conclude that Ms. Szeliga has failed to demonstrate that the trial court

abused its discretion in deviating from the child support guidelines and that the record

supports the trial court’s findings in this regard.

        {¶ 27} The Second Assignment of Error is overruled.



             IV. The Order of the Trial Court Implicitly Orders Mr. Szeliga

            to Provide Health Insurance Coverage for the Parties’ Minor Child

        {¶ 28} For her Third Assignment of Error, Ms. Szeliga asserts the following:

                 THE TRIAL COURT ERRED BY NOT SPECIFICALLY ORDERING THE

        APPELLEE-DEFENDANT TO MAINTAIN PRIVATE HEALTH INSURANCE FOR

        THE MINOR CHILD AND FOR NOT ALLOCATING THE OUT OF POCKET
                                                                                               12


        MEDICAL EXPENSES FOR THE MINOR CHILD AMONG THE PARTIES IN

        CONTRAVENTION OF R.C. 3109.05.

        {¶ 29} Ms. Szeliga contends that the trial court failed to order Mr. Szeliga to place

his child on his policy of health insurance available through his employer.

        {¶ 30} We agree that the trial court’s order does not explicitly order Mr. Szeliga to

provide health insurance for the child. However, it is clear from the transcript of the hearing

that the trial court informed Mr. Szeliga that he would need to do so. Furthermore, the child

support worksheet attached to the trial court’s order includes the amount of $6,000 as the cost

of providing health insurance coverage to the child. The order also gives the Child Support

Enforcement Agency the authority to require Mr. Szeliga to provide coverage for the child if

he has coverage available; and the record demonstrates that he has that ability. Finally, Mr.

Szeliga does not deny that he is required to pay the cost of adding the child to his policy.

        {¶ 31} We conclude that the order of the trial court, coupled with the child support

worksheet, implicitly requires Mr. Szeliga to include the child on his health insurance

coverage, and that he is required to pay for the same. Therefore, we find this assignment of

error lacking merit.

        {¶ 32} The Third Assignment of Error is overruled.



                                        V. Conclusion

        {¶ 33} All of Ms. Szeliga’s assignments of error having been overruled, the judgment

of the trial court is Affirmed.

                                                           .............
                                     13




DONOVAN and FROELICH, JJ., concur.



Copies mailed to:

Don A. Little
Pamela L. Pinchot
Phillip L. Beard
Hon. Steven L. Hurley